Nicor Inc.
Form 10-K
Exhibit 10.50
 


 
NICOR ANNUAL INCENTIVE COMPENSATION PLAN FOR OFFICERS
 
Nicor Inc. (the “Company”, or “Nicor”) has established the Nicor Annual
Incentive Compensation Plan for Officers (the “Plan”) to link participant
incentive compensation to the accomplishment of corporate and operating unit
financial performance, as well as to non-financial measures of operating
performance across the Company and operating units.  It ties the pay an
individual receives to Company performance and non-financial goals.  This plan
is intended to provide a framework for a performance-based bonus program for
Nicor, and is effective January 1, 2008.
 
Purpose
The purpose of this Plan is to provide meaningful annual incentive award
opportunity to the participants.  Awards will be directly tied to the
achievement of corporate financial and goals and non-financial objectives.
 
Eligible Group
Officers of Nicor are eligible for participation.  As such, participation is
limited to employees in positions which enable them to make significant
contributions to the performance and growth of the Company.
 
Compensation Objective
Base Salary + Bonus Target = Short-Term Compensation Objective
 
An individual’s short-term compensation objective will be based on salary plus a
bonus, expected to be earned if established performance targets are
met.  Short-term compensation above (or below) target levels may be paid in the
event performance exceeds (or falls short of) goals.
 
Base Salary
Standards for base salaries will be targeted to the 50th percentile of the
appropriate blend of general and industry survey data.  Base salaries are
reviewed annually by the Compensation Committee of the Board of Directors (the
“Compensation Committee”).
 
Bonus Targets
The bonus target amount varies according to pay, job responsibilities and
ability to impact the organization and is consistent with the bonus opportunity
ranges set by officer salary bands.  Higher responsibility and impact levels
result in greater dollars at risk.
 
Performance Targets
Performance criteria focus on the achievement of established and documented
strategic goals.  Performance targets may include measures of corporate
financial and operating performance, defined group objectives or individual
performance objectives.  Each particular performance target will be assigned
weighting reflected as a percentage of compensation objectives.
 

--------------------------------------------------------------------------------


 
Goal Setting Guidelines
The most important aspect of this Plan will be the establishment of effective
goals.  In addition to measures of corporate financial and operating
performance, other non-financial measures of performance will also be
established.  The goals should be realistic and measurable wherever possible by
quantifiable performance criteria.  It is recognized that measurement of some
goals will require subjective assessments of performance.  Goals must be
consistent with the longer-term strategic plan.
 
A set of guidelines will be devised by the Nicor Human Resources Department to
aid in this process.  These guidelines will provide direction as to the
formulation and reporting of non-financial goals.
 
Amount of bonus payment for financial/budget related goals can vary above and
below target based upon results achieved.  For targets met, bonus amount will be
100% of target.  When targets are exceeded or are not reached, bonus will be
proportionately more or less than the target.
 
The Compensation Committee may make appropriate upward or downward adjustments
if, after taking into consideration all of the facts and circumstances of the
performance period, it determines that adjustments are warranted.
 
Plan Schedule and Bonus Payment
The Plan runs on a calendar year basis, with the strategic planning cycle and
budgeting process serving as the primary link to performance and bonus
targets.  The Accounting Department is responsible for the determination of
actual financial results.  Performance will be reviewed at least twice a year to
monitor progress and adjust accruals.
 
Year-end results should be available and evaluated as early as possible in the
following year.  No bonus shall be paid until the Compensation Committee
approves such payment.
 
Subject to the provisions of the “Bonus Deferral” section below, bonuses will be
paid to participants in a single lump sum.  Payment will be made between January
1 and March 15 of the calendar year following the calendar year in which the
services were performed (or, in the event that payment is not made by March 15,
no later than December 31 of such calendar year).  Bonus payments under this
Plan are intended to satisfy either the short-term deferral exemption under
Treas. Reg. Sec. 1.409A-1(b)(4) or be compliant with Section 409A of the
Internal Revenue Code.  All awards will be paid in cash, except as provided
below.
 
Bonus Deferral
Deferral under the Stock Deferral Plan or Salary Deferral Plan.  A participant
in the Stock Deferral Plan may elect to defer up to 50% of his bonus award into
that plan and a participant in the Salary Deferral Plan may elect to defer 10%
to 20% of his bonus award into that plan.  All such elections must be made in
accordance with the terms of the Stock Deferral Plan and/or Salary Deferral Plan
in order to be effective.  In the event of conflict between the terms of the
Stock Deferral Plan or the Salary Deferral Plan and this Plan, the terms of the
Stock Deferral Plan or the Salary Deferral Plan, as applicable, shall
 

--------------------------------------------------------------------------------


 
control.  Appropriate taxes for the entire award amount will be withheld from
the portion of the award being paid in cash.
 
Deferral under this Plan.  In addition, a participant may elect to have all or a
portion of his bonus award under the Plan to be deferred by submitting a written
request to the Compensation Committee no later than the last day of the calendar
year immediately preceding the year in which the services relating to the bonus
are to be performed (the “deferral election”).  The deferral election shall be
irrevocable following the last day of the calendar year immediately preceding
the year in which the services relating to the bonus are to be performed.  All
such deferred amounts shall be credited with compounded interest equal to the
prime rate applied on a quarterly basis.
 
1.  Form of Payment.  The deferral election shall specify whether the deferred
bonus award (and interest thereon) shall be paid in either (a) annual
installments over a period of not more than five years, or (b) a lump sum.  For
purposes of Section 409A of the Code, installment payments shall be treated as a
single payment.
 
2.  Time of Payment. Payment shall be made upon the earlier of “separation from
service” or such other date as the participant shall specify in the
election.  “Separation from service” means the date of termination of the
participant’s services to the Company and all affiliates, whether voluntarily or
involuntarily, other than by reason of death, as determined in accordance with
Treas. Reg. Sec. 1.409A-1(h).
 
If payment is made upon separation from service, such payment will commence on
the first regularly scheduled Company payroll date following the six month
anniversary of the participant’s separation from service.  If payment is made
upon a specified date, then distribution will be made within ninety (90) days of
such date.  In any situation in which the Company is unable to determine the
method of payment because of incomplete, unclear or uncertain participant
instructions or if no deferral election is on file, then the deferred bonus and
any interest thereon will be paid in a single lump sum on the first regularly
scheduled Company payroll date following the six-month anniversary of the
participant’s separation from service.
 
3.  Modification of Time of Payment.  The participant may submit a written
request to the Compensation Committee in order to change the elected time of
payment; provided, however, that any such change (a) must be made at least
twelve months prior to the previously designated initial payment date, (b) will
not be effective for a period of twelve months, and (c) must defer payment for
at least five years beyond the originally elected date of payment, except with
respect to payment upon death of the participant.  A participant’s modified
election shall not be considered to be made until the date on which the election
becomes irrevocable.  Such an election shall become irrevocable no later than
the date that is twelve months prior to the participant’s previously designated
initial payment date.
 

--------------------------------------------------------------------------------


 
Notwithstanding anything contained herein to the contrary, if any portion of any
bonus which would otherwise be payable to a “covered individual” (within the
meaning of Section 162(m) of the Code) is not deductible by reason of Section
162(m) of the Code, such portion shall automatically be deferred under this Plan
and paid to the covered individual in a lump sum on the first regularly
scheduled payroll date of Nicor following the six month anniversary of the
covered individual’s separation from service.
 
Integration with Existing Programs
Base salaries will be managed with range bands at the appropriate blend of
general and industry data for comparable positions, with total compensation
objectives to be managed at a level appropriate with the performance of the
company, as determined by the Compensation Committee.  Salaries will be
monitored each year and increases granted based on merit and range band.  Bonus
targets will be set as a percentage of base salary.  A change, other than the
annual salary review, in the compensation objective will customarily occur
during the year only through promotion to various levels, at which time the base
salary and bonus target are also likely to change.
 
Promotion of an employee during the year or reassignment to responsibilities in
which new performance objectives apply will result in proration of the existing
performance objectives and bonus target and assignment of new performance
objectives as determined by the Compensation Committee.  Promotion into an
Executive Salary Band would create eligibility for bonus at a prorated amount,
based on the effective date of the promotion.
 
If a participant voluntarily terminates or is terminated for cause prior to the
end of the performance period, then no award shall be granted.  In the event a
participant shall die, become disabled, retire or is terminated without cause
before the end of the performance period, then the Compensation Committee will
authorize payment of an award to the participant, or beneficiary, in such amount
as the Committee deems appropriate.
 
Responsibility
The Human Resources Department will be responsible for the administration of the
process for the company.  This will include:
 
1.  
monitoring market salary and total compensation levels;

 
2.  
recommending structural changes in base salary and compensation objective
adjustments;

 
3.  
reviewing eligibility and performance targets;

 
4.  
monitoring financial performance targets through the Accounting Department;

 
5.  
communicating progress reports to participants;

 
6.  
progress and exception reporting to Compensation Committee;

 
7.  
monitoring compliance with related financial controls; and

 

--------------------------------------------------------------------------------


 
8.  
maintaining the accuracy of the plan documents(s) governing the plan.

 
The Plan and changes to its performance targets and measurement criteria will be
reviewed and approved by the Compensation Committee.
 
In determining the actual bonus awards to be made, the Compensation Committee
may take into account all of the facts and circumstances which exist during the
year and may make appropriate upward or downward revisions in performance
criteria, add or delete objectives, or change the relative percentages assigned
to the various performance objectives.
 
Amendment and Termination
The Compensation Committee may amend or terminate the Plan at any time without
the consent of the participants.  No such amendment or termination shall
negatively impact any participant’s amount which accrued under the Plan prior to
the calendar year in which the amendment is made.
 



 
 

 
